    Case 3:19-cv-01241-GCS Document 20 Filed 07/14/20 Page 1 of 6 Page ID #281




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

NATHANIEL CLAY,                                   )
No. 30307-424,                                    )
                                                  )
         Petitioner,                              )
                                                  )
         vs.                                      )        Case No. 3:19-cv-1241-GCS
                                                  )
DAN SPROUL,                                       )
                                                  )
         Respondent.                              )

                                 MEMORANDUM & ORDER

SISON, Magistrate Judge:

         Now before the Court is Petitioner Nathaniel Clay’s Motion to Reconsider

Judgment, filed June 30, 2020.1 (Doc. 19). The motion invokes Federal Rule of Civil

Procedure 59(e) and challenges this Court’s June 4, 2020 dismissal of his Habeas Petition.

(Doc. 17). Clay is serving a 320-month sentence imposed in November 2010 in the

Northern District of Illinois pursuant to a guilty plea agreement. Clay pled guilty to one

count of conspiracy to possess with intent to distribute and to distribute controlled

substances, and in exchange the Government dismissed a second count as well as its

Section 851 Notice,2 which could have subjected Clay to a mandatory life sentence based

on three previous state drug convictions. (Doc. 17, p. 2-3).




1
       Clay certified that he submitted his motion for mailing to the Court on June 30, 2020,
which is its filing date under the prison mailbox rule. (Doc. 21, p. 5). See Houston v. Lack, 487 U.S.
266 (1988); Jones v. Bertrand, 171 F.3d 499, 502 (7th Cir. 1999). Therefore, Clay’s Motion to
Reconsider was timely filed within the 28-day deadline set forth in Rule 59(e).

2
         21 U.S.C. § 851.

                                             Page 1 of 6
Case 3:19-cv-01241-GCS Document 20 Filed 07/14/20 Page 2 of 6 Page ID #282




         This Court dismissed Clay’s Habeas Petition and rejected the argument that his

guilty plea was invalid under Mathis v. United States, 136 S. Ct. 2243 (2016), United States

v. Elder, 900 F.3d 491 (7th Cir. 2018), and Najera-Rodriguez v. Barr, 926 F.3d 343 (7th Cir.

2019). Clay relied on the aforementioned cases to argue that his Illinois drug convictions

no longer met the definition of “felony drug offenses,” and thus he never should have

been exposed to an enhanced mandatory life sentence. (Doc. 17, pp. 6-11). The Court

concluded that Clay’s mandatory minimum sentence was not increased by the Section

851 notice because the Government dismissed it. The Court also found that Clay was

correctly informed that his sentencing range was from ten years to life and that his plea

was not improperly coerced by the threat of a life sentence based on the Section 851

notice. (Doc. 17, p. 10-11).

         Rule 59(e) permits a court to amend a judgment only if the movant demonstrates

a manifest error of law or fact or presents newly discovered evidence that was not

previously available. See, e.g., Sigsworth v. City of Aurora, 487 F.3d 506, 511-512 (7th Cir.

2007);     Harrington   v.     City   of   Chicago,      433   F.3d   542,   546   (7th    Cir.

2006)(citing Bordelon v. Chicago Sch. Reform Bd. of Trs., 233 F.3d 524, 529 (7th Cir. 2000)).

         In his motion, Clay argues that the “plea agreement and resulting sentence are the

progenies of a mutual mistake” which “violated due process” and “void[ed] the contract”

between him and the Government. (Doc. 19, p. 1). He asserts that the mere filing of the

erroneous Section 851 Notice was error and a miscarriage of justice, because the Notice

meant that he faced a life sentence. At the time of the plea, both parties assumed that

Clay’s prior convictions qualified as “felony drug offenses,” but after Mathis and related

                                           Page 2 of 6
Case 3:19-cv-01241-GCS Document 20 Filed 07/14/20 Page 3 of 6 Page ID #283




decisions, he claims they no longer do.

       In rejecting Clay’s Petition, this Court pointed to Brady v. United States, which held

that a guilty plea made voluntarily and intelligently in light of then-current law does not

become invalid when “later judicial decisions indicate that the plea rested on a faulty

premise.” Brady, 397 U.S. 742, 757 (1970); (Doc. 17, p. 11). Clay now argues that Brady is

inapplicable to his case because Mathis did not represent a change in the law but is instead

based on precedent of more than 25 years. (Doc. 19, p. 4-6). Thus, he argues that the

applicable law at the time of his plea (Taylor v. United States, 495 U.S. 575 (1990)) “had

been misapplied for decades.” Id. Clay says that under Taylor, “it is now clear” that he

should never have faced a possible mandatory life sentence. (Doc. 19, p. 6).

       If the Court accepts Clay’s argument that Mathis is not a new case, however, that

would mean that Clay could not meet the conditions to bring his claim under the “savings

clause,” which requires reliance on a new statutory interpretation case that could not

have been invoked in his initial Section 2255 motion. His Petition would thus have to be

dismissed on that basis. Clay originally invoked Mathis as a new statutory interpretation

case cognizable in a Section 2241 action. He cannot have it both ways.

       Clay’s motion also raises United States v. DeLaTorre, 940 F.3d 938 (7th Cir. 2019) to

support his claim, focusing on the appellate court’s use of the past tense when stating

that one defendant’s prior conviction “was not a qualifying felony drug offense.”

DeLaTorre, 940 F.3d at 953 (emphasis added); (Doc. 19, p. 7-8). Notably, DeLaTorre was

decided on direct appeal, and the Seventh Circuit issued its opinions in Elder and Najera-

Rodriguez while DeLaTorre was pending. The direct appeal procedural posture is very

                                          Page 3 of 6
Case 3:19-cv-01241-GCS Document 20 Filed 07/14/20 Page 4 of 6 Page ID #284




different from Clay’s collateral attack. DeLaTorre does not change the fact that the

applicable law at the time of Clay’s plea agreement supported the parties’ conclusion that

Clay’s prior offenses made him eligible for the mandatory minimum of life.

       Clay next takes issue with this Court’s conclusion that the mere filing of the Section

851 Notice did not create a certainty that he would be subject to a life sentence. (Doc. 19,

p. 8-10, referencing Doc. 17, p. 11). He argues that if he had not pled guilty and had

instead been convicted at trial, he would certainly have been sentenced to life. He further

asserts that the Government’s filing of the Section 851 Notice coerced him to plead guilty,

was not harmless, and amounted to a miscarriage of justice. (Doc. 19, p. 8-10, 16-22). Of

course, the calculus of whether to take one’s chances at trial or enter into a plea that would

result in a sentence lower than the maximum is one that any criminal defendant faces

when considering a plea offer. Even if the Section 851 Notice had never been filed, Clay’s

sentencing range included a possible maximum of life, which provided a strong incentive

to accept a plea for a lesser sentence. In light of this reality, the Court finds unpersuasive

Clay’s argument that the coercive effect of the allegedly wrongful filing of the Section 851

Notice voided his plea agreement. As this Court noted (Doc. 17, p. 11), the sentencing

court never ruled on whether Clay’s prior convictions would count as “felony drug

offenses.” While Clay urges that the filing of the 851 Notice affected his substantial rights

and cannot be considered harmless, there was no error – harmless or otherwise – on the

part of the sentencing court itself.

       Clay objects to this Court’s point that a defendant’s mistake as to his potential

sentence does not invalidate a guilty plea (Doc. 17, p. 11), arguing that both he and the

                                          Page 4 of 6
Case 3:19-cv-01241-GCS Document 20 Filed 07/14/20 Page 5 of 6 Page ID #285




Government were mistaken as to his eligibility for mandatory life. (Doc. 19, p. 12-13). He

asserts that this “mutual mistake” provides grounds to invalidate his plea agreement.

However, the cases Clay cites do not support this outcome. For example, in United States

v. Barnes, 83 F.3d 934, 939 (7th Cir. 1996), the defendant was not allowed to withdraw his

plea even though he, the prosecution, and the court all mistakenly believed that he would

not be subject to a career-offender-enhanced sentence under the United States Sentencing

Guidelines. The defendant faced a statutory maximum of life, and the plea agreement

provided that his sentence would be determined by the Guideline calculation. The

precise length of his sentence was not an essential term of the plea deal, thus a mistake

as to the applicable guideline range was not a valid reason to void the contract even

though it turned out to be far longer than he anticipated. Clay’s situation is analogous –

he faced a possible life sentence regardless of whether his prior convictions counted as

“felony drug offenses” and the plea agreement left the final sentence determination up

to the judge. A mutual mistake as to whether Clay could have been subject to mandatory

life – which was not an essential term of the plea agreement – is not sufficient to void the

plea.

        Clay again protests that he was misinformed about his potential statutory sentence

(Doc. 19, p. 13-16), but this Court already determined that he was not. He was told at the

change of plea hearing that his sentence could range from ten years to life, and this

information was correct. (Doc. 17, p. 10). Clay’s assertion that his 26-year sentence is “far

greater” than he could have received “without any plea agreement at all” is flatly wrong.

(Doc. 19, p. 15).

                                         Page 5 of 6
Case 3:19-cv-01241-GCS Document 20 Filed 07/14/20 Page 6 of 6 Page ID #286




         Clay’s motion does not demonstrate any mistake of law or fact, or present any

newly discovered evidence, that would entitle him to an altered or amended judgment

under Rule 59(e). Upon review of the record, the Court remains persuaded that its

dismissal of the Petition was correct. For these reasons, the Motion to Reconsider

Judgment (Doc. 19) is DENIED.

         Under Rule 59(e), Clay’s filing of his motion (Doc. 19) suspended the deadline for

him to appeal the dismissal of this case. Therefore, if he wishes to appeal the dismissal

of his Habeas Petition, his notice of appeal must now be filed with this Court within 60

days of the date of this Order. FED. R. APP. PROC. 4(a)(1)(B) and 4(a)(4)(A). A motion for

leave to appeal in forma pauperis (“IFP”) must set forth the issues Petitioner plans to

present on appeal. See FED. R. APP. PROC. 24(a)(1)(C). If Petitioner does choose to appeal

and is allowed to proceed IFP, he will be liable for a portion of the $505.00 appellate filing

fee (the amount to be determined based on his prison trust fund account records for the

past six months) irrespective of the outcome of the appeal. See FED. R. APP. PROC. 3(e); 28

U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-726 (7th Cir. 2008); Sloan v.

Lesza, 181 F.3d 857, 858-859 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir.

1998). It is not necessary for Petitioner to obtain a certificate of appealability from this

disposition of his Section 2241 Petition. See Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir.

2000).                                                              Digitally signed
                                                                    by Judge Sison
         IT IS SO ORDERED.
                                                                    Date: 2020.07.14
         DATED: July 14, 2020.                                      13:02:35 -05'00'
                                                   _________________________________
                                                   GILBERT C. SISON
                                                   United States Magistrate Judge

                                          Page 6 of 6
